830 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darnell HOPEWELL, Plaintiff-Appellant,v.Warden Gene A. SCROGGY, Officer Newsome and Patti Jones,Defendants-Appellees.
No. 87-5224
United States Court of Appeals, Sixth Circuit.
September 29, 1987.

ORDER
Before ENGEL, MERRITT and RYAN, Circuit Judges.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff, an inmate at the Kentucky State Penitentiary, brought this civil rights action against the named defendants for an alleged abridgement of his right of access to the courts.  The district court granted summary judgment for defendants and this appeal followed.  On appeal, the parties have briefed the issues, plaintiff proceeding pro se.


3
Upon consideration, we affirm for the reasons set forth in the district court memorandum opinion of February 6, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.